Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This Final official action is issued for latest claim amendments filed on 8/30/2021 that has been entered and made of record. 
 
Response to Amendments
2. 	Claims are currently not amended. New claims 21-23 are added. No claim is cancelled. No New matter is being added.

Response to Arguments
3.	Claims rejection under 35 U.S.C. 103:
	Summary of Arguments: 
	Regarding claim 1, Applicant argues that Applicant respectfully submits that the differences in such functions are such that combining the different teachings of the different references in the manner suggested by the Office Action would change the respective functions. For example: identifying a same semantic meaning of different wordings of different questions essentially results in converting the words of the different questions into a same question with the same wording. In other, words, the words are changed. Such a change would fundamentally alter the teachings of Thomson in that Thomson is trying to make sure the generated text is as accurate as possible to the provided speech. 
Examiner’s Response:
Applicant’s argument is respectfully considered but not persuasive since the argument from the applicant is not addressing the rejection but provides a conclusory statement without any support of the referenced prior arts. The rejection of the claim 1 is based under USC 103 which forms the basis for allobviousness rejections set forth in this Office action.  Non-Obviousness attack by applicant using individual prior art is not permissible. See also In re Merck & Co., 800 F.2d 1091,1097 (Fed. Cir. 1986) (“Non-obviousness cannot be established by attacking references individually where the rejection is based upon the teachings of a combination of references.”). Applicant provides an example: 
	“identifying a same semantic meaning of different wordings of different questions essentially results in converting the words of the different questions into a same question with the same wording. In other, words, the words are changed. Such a change would fundamentally alter the teachings of Thomson in that Thomson is trying to make sure the generated text is as accurate as possible to the provided speech. Further, generating personalized responses to a text query has nothing to do with converting speech to text. Therefore, the combining of the teachings of all four references would change the respective functions of the systems that are being modified and the combination is therefore impermissible.”



 Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 12/18/2019 and 9/17/2021 was filed with the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103 
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 
7. 	Claims 1, 6, 7, 12, 13, 14 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al (US 2020/075961) in view of Tin Kam Ho et al (US 2020/0074984) in further view of Janaki Vora et al, herein after Vora (US2021/0141820) and in further view of Jerome Bellegarda et al (US 2015/0347381).

8.	Regarding independent claim 1, David Thomson et al, herein after Thomson, teaches a method (Thompson para1330 teaches a method) comprising:
obtaining a dialogue of a user (Thomson para1330 fig66 where the step 7002 obtains the audio communication from a user communication with a second user), the dialogue including a first plurality of words (Thomson fig66 step 7004 obtains the text string which is a plurality of words); obtaining a pre-trained language model (Thomson para0004 where the ASR model is a speech recognition language model is used for the speech recognition);
obtaining a corpus of dialogues, the corpus of dialogues including a plurality of communications between individuals (Thomson para0107 where the corpus of dialogs/communication is taking place between individuals 110 and 12 using individual device 104 and 106 respectively per fig 1), 
 But Thomson further does not clearly teach but Ho teaches the corpus of dialogues not including training labels (Ho para0056 fig4 a plurality of conversational logs comprising interactive dialog sessions between agents and clients for a given product or service are received from a repository of stored conversational logs (step 404);
Ho abstract  para0003  corpus of conversation logs/data includes the responses which is response material), the corpus of response materials including potential responses to a communication of an individual, each response material of the corpus of response materials being associated with a respective second plurality of words (Ho para0016 where the response material to a question from a one client/user is stored in a corpus with the response associated in plurality of words), the corpus of response materials not including training labels (Ho fig 4 step 406 is a conversational logs which is a questions and answer is a response material does not have any label);
comparing the first plurality of words with each respective second plurality of words associated with each respective response material of the set of response materials to determine a similarity between the first plurality of words and each respective second plurality of words (Ho para0016 where the n a conversational model is a concept that represents a set of semantically similar sentences for which the same response is suitable in a dialog. For example, one client may pose the question "How can I reset my internet account", while another may state "I need to reset my internet password");
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Thomson et al with concept of intent authoring automated response system of Ho et al. The motivation for doing so would be to have predictably and advantageously provided the corpus not having any label in response material/data for the plurality of words.  
But Thomson modified by Ho further does not clearly teach but Janaki Vora et al, herein after Vora (US2021/0141820), teaches modifying the pre-trained language model using the corpus of dialogues and the corpus of response materials to identify topics of dialogues based on the corpus of dialogues and to identify responses to dialogues based on the corpus of response materials (Vora para0070 where the natural language processing using query analyzer and determines the specific topic using corpus 326 to determine the topic and generate the response to the query);
identifying a dialogue topic of the dialogue of the user using the modified language
model (Vora para0045 The natural language processor 220 may also classify content based on custom models specific to the user and/or similar users. An example natural language processor is described in more detail with respect to FIG. 3);
identifying a set of response topics using the modified language model, each response topic of the set of response topics corresponding to a respective response material of the corpus of response materials (Vora para0045,0070  using customizable model specific to user processes the responses and the query analyzer 332 may retrieve a query from a user, determine that the query requests information about a specific topic analyze the information corpus 326 to determine a set of trusted sources for topic and generate a response to the query based on data retrieved from the trusted sources);
Vora para 0070 where the query requests information about a specific topic analyze the information corpus 326 to determine a set of trusted sources for topic and generate a response to the query based on data retrieved from the trusted sources);
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Thomson et al with concept of intent authoring automated response system of Ho et al and further using concept of Omni channel virtual assistant using AI of Vora et al. The motivation for doing so would be to have predictably and advantageously provided the identification of the topics of the response corpus database/material.  Therefore, it would have been obvious to combine Thomson et al with Ho et al with Vora et al to obtain the invention as specified in claim 1.
But Thomson in view of Ho et al and in further view of Vora et al fails to teach But Jerome Bellegarda, herein after Bellegarda (US 2015/0347381), teaches determining a first plurality of probabilities, each respective probability of the first plurality of probabilities corresponding to a probability of occurrence of each respective word in the first plurality of words based on the modified language model (Bellegarda para0010 abstract para003 where first probabilities of a first set of possible word completions can be determined based on a first typed character in the typed input. The first set of possible word completions can include the predicted word, and the first probabilities can include the integrated probability of the predicted word);
for each response material of the set of response materials, determining a respective second plurality of probabilities, each respective probability of the respective second plurality of probabilities corresponding to a probability of occurrence of each word in each respective second plurality of words associated with each respective response material of the set of response materials based on the modified language model (Bellegarda para0010 where the  second probabilities of a second set of possible word completions can be determined based on the first typed character and a second typed character in the typed input. The second set of possible word completions can include the predicted word. A reduction in entropy can be determined from the first probabilities of the first set to the second probabilities of the second set).
  and
selecting a response material of the set of response materials based on the comparison and based on the first plurality of probabilities and the respective second plurality of probabilities corresponding with the response material (Bellegarda para0095 where in fig 7 At block 710, a reduction in entropy can be determined from previous integrated probabilities (first probability) to current integrated probabilities (Second probability). In one example, the entropy of the previous integrated probabilities can be determined using the set of predicted words and their associated integrated probabilities prior to receipt of the most recent character (e.g., prior to the most recent typed input from the user at block 702). The entropy of the current integrated probabilities can be determined using the set of predicted words and their associated probabilities after having been updated based on receipt of the most recent character).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Thomson et al with concept of intent authoring automated response system of Ho et al and further using concept of Omni channel virtual assistant using AI of Vora et al and further combined with entropy guided text prediction of Bellegarda et al. The motivation for doing so would be to have predictably and advantageously provided the probabilities of words based on the language model for response corpus of the database.  Therefore, it would have been obvious to combine Thomson et al with Ho et al with Vora et al and combine with Bellegarda et al to obtain the invention as specified in claim 1. 
9. 	Regarding claim 6, Thomson modified by Ho et al and further modified by Janaki Vora and Bellegarda teaches the method of claim 1, further comprising presenting the selected response material to the user (Ho para0047 where the method presents or communicates through the display 24 to user device).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Thomson et al with concept of intent authoring automated response system of Ho et al and further using concept of Omni channel virtual assistant using AI of Vora et al and further combined with entropy guided text prediction of Bellegarda et al. The motivation for doing so would be to have predictably and advantageously provided the 
10.	Regarding claim 7, the arguments are analogues to claim1, are applicable and is rejected. 
11.	Regarding claim 12, the arguments are analogues to claim6, are applicable and is rejected.
12.	Regarding claim 13, Thomson modified by Ho et al and further modified by Janaki Vora and Bellegarda teaches the non-transitory computer-readable medium of claim 7, wherein the operations further comprise obtaining a pre-trained language model and wherein the identifying the dialogue topic of the dialogue of the user comprises identifying the dialogue topic of the dialogue of the user based on the pre-trained language model (Vora para0070 where the natural language processing using query analyzer and determines the specific topic using corpus 326 to determine the topic and generate the response to the query).

13.	Regarding claim 14, the arguments are analogues to claim1, are applicable and is rejected.
 
14.	Regarding claim 20, the arguments are analogues to claim13, are applicable and is rejected.

15.	Regarding claim 21, Thomson modified by Ho et al and further modified by Janaki Vora and Bellegarda teaches the method of claim 1, wherein: the pre-trained language model is trained using a general data set (Thomson para0004 where the ASR model which is a language model being trained for speech recognition that has a speech/data) that is generally applicable to a plurality of language applications (Thomson para0257 where the application information of the other than language model is used); and modifying the pre-trained language model fine-tunes the pre-trained language model by using the corpus of dialogues and the corpus of response materials as a specific data set that is applicable to a dialogue based language application (Thomson para0257 where the restorer 512 reevaluates/fine tunes the application information other than the language model rescoring the language which is based on user preferences or behavior).
16.	Regarding claim 22, the arguments are analogues to claim21, are applicable and is rejected.
17.	Regarding claim 23, the arguments are analogues to claim12, are applicable and is rejected.

	Claims 2, 8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al (US 2020/075961) in view of Tin Kam Ho et al (US 2020/0074984) in further view of Janaki Vora et al, herein after Vora (US2021/0141820) and in further view of Jerome Bellegarda et al (US 2015/0347381) and in further view of Cohen et al (US 2020/0395008).

18.   	Regarding claim 2, Thomson et al in view of Ho et al and in further view of Vora et al and in further view of Bellegarda et al teaches the method of claim 1, 
But further fails to teach wherein the response materials of the corpus of response materials are jokes.
Cohen 0047 where the corpus of dialogue system content includes jokes).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Thomson et al with concept of intent authoring automated response system of Ho et al and further using concept of Omni channel virtual assistant using AI of Vora et al and further combined with entropy guided text prediction of Bellegarda et al and further combined with concept of personality based conversation agent of Cohen et al. The motivation for doing so would be to have predictably and advantageously provided the response corpus material has a jokes which is funny.  Therefore, it would have been obvious to combine Thomson et al with Ho et al with Vora et al and combine with Bellegarda et al and with Cohen et al to obtain the invention as specified in claim 2. 
19.	Regarding claim 8, the arguments are analogues to claim2, are applicable and is rejected.
 20.	Regarding claim 15, the arguments are analogues to claim2, are applicable and is rejected.

21.	Regarding claim 16, the arguments are analogues to claim2, are applicable and is rejected.




Claims 3, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al (US 2020/075961) in view of Tin Kam Ho et al (US 2020/0074984) in further view of Janaki Vora et al, herein after Vora (US2021/0141820) and in further view of Jerome Bellegarda et al (US 2015/0347381) and in further view of Herz et al (US 2009/0254971).

22.    	Regarding claim 3. The method of claim 1, but further fails to teach but Fredrick S. Herz et al, herein after Herz, teaches wherein the dialogue of the user is the dialogue of a counseling session (Herz where the database for the patient dialogue includes the family counseling and psychological counseling).
 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Thomson et al with concept of intent authoring automated response system of Ho et al and further using concept of Omni channel virtual assistant using AI of Vora et al and further combined with entropy guided text prediction of Bellegarda et al and further combined with concept of secured data interface of et al. The motivation for doing so would be to have predictably and advantageously provided the response corpus material is a counselling session for the user.  Therefore, it would have been obvious to combine Thomson et al with Ho et al with Vora et al and combine with Bellegarda et al and with Herz et al to obtain the invention as specified in claim 3. 
23.	Regarding claim 9, the arguments are analogues to claim3, are applicable and is rejected.
24.	Regarding claim 17, the arguments are analogues to claim3, are applicable and is rejected.

Allowable Subject Matter
25.	Claims 4-5, 10-11, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Note: Following prior art is pertaining to instant application but is not applied her for the rejection.
US 2020/0312311: A method, computer program product, and computer system for identifying, by a computing device, at least one language model component of a plurality of language model components in at least one application associated with automatic speech recognition (ASR) and natural language understanding (NLU) usage. A contribution bias may be received for the at least one language model component. The ASR and NLU may be aligned between the pluralities of language model components based upon, at least in part, the contribution bias.  

Conclusion

26.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 

27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677